Appeal from an order permitting an amendment to a notice of appeal. This motion was made after the time to appeal had expired. It should not have been granted unless a sufficiently definite notice had been served within- the statutory time. The original notice was inartifieially phrased, but its meaning was discernible. This order does not amount to an extension of the time to appeal and, therefore, is not particularly objectionable, even if unnecessary. The order should be affirmed, without costs. Order unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.